Name: Council Regulation (EEC) No 3795/85 of 20 December 1985 adapting, on account of the accession of Spain and Portugal, Regulation (EEC) No 1674/72 laying down general rules for granting and financing aid for seed
 Type: Regulation
 Subject Matter: Europe;  cooperation policy;  agricultural policy;  means of agricultural production
 Date Published: nan

 Avis juridique important|31985R3795Council Regulation (EEC) No 3795/85 of 20 December 1985 adapting, on account of the accession of Spain and Portugal, Regulation (EEC) No 1674/72 laying down general rules for granting and financing aid for seed Official Journal L 367 , 31/12/1985 P. 0021 - 0021 Finnish special edition: Chapter 3 Volume 20 P. 0039 Spanish special edition: Chapter 03 Volume 40 P. 0023 Swedish special edition: Chapter 3 Volume 20 P. 0039 Portuguese special edition Chapter 03 Volume 40 P. 0023 COUNCIL REGULATION (EEC) N ° 3795/85of 20 December 1985adapting, on account of the accession of Spain and Portugal, Regulation (EEC) N ° 1647/72 laying down general rules for granting and financing aid for seedTHE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty of Accession of Spain and Portugal, and in particular Article 396 thereof, Having regard to the proposal from the Commission, Whereas, on account of the accession of Spain and Portugal, adaptations should be made, in accordance with Article 396 of the Act of Accession, to Regulation (EEC) N ° 1674/72 (1), as last amended by Regulation (EEC) N ° 1659/81 (2); Whereas, pursuant to Article 2 (3) of the Treaty of Accession of Spain and Portugal, the institutions of the Communities may adopt, before accession, the measures referred to in Article 396 of the Act of Accession, HAS ADOPTED THIS REGULATION:Article 1The following paragraph shall be added to Article 1 of Regulation (EEC) N ° 1674/72: '3. Throughout the duration of the derogations referred to in Article 344 (1) of the Act of Accession, aid shall also be granted for basic and certified seed produced in Portugal and in respect of which a decisions is taken pursuant to Article 344 (3) of that Act.'Article 2This Regulation shall enter into force on 1 March 1986, subject to the entry into force of the Treaty of Accession of Spain and Portugal. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 1985. For the CouncilThe PresidentR. STEICHEN(1) OJ N ° L 177, 4. 8. 1972, p. 1. (2) OJ N ° L 166, 24. 6. 1981, p. 1.